Thompson, J.,
delivered the opinion of the court on re-hearing.
A motion for re-hearing has been made in this case and pressed upon us with much earnestness. We have given it careful consideration, and have taken the pains to examine a large number of decisions in other jurisdictions upon the granting of new trials by appellate courts because of the misconduct of counsel in over-stepping, in their arguments to the jury, the bounds allowed to advocacy. It is right to say that, while we have taken this pains in deference to the earnestness with which a motion has been pressed, and to the standing of counsel by whom it has been made, none of the members of the court have been able to bring their minds to have any doubt as to the propriety of our ruling in the case.
We find, of course, a variety of decisions upon the subject in other jurisdictions; but among those decisions we discover abundant warrant for going as far as we have gone in this case.
*70In a recent civil case in Alabama, counsel for the' successful party eulogized his client as a large-hearted, great-souled, confiding’, and trusting man, of which fact there was no evidence. The opposing counsel having.' objected to this line of argument, the counsel addressing the jury replied : “Oh, well, I will take it back.” The-court having failed to instruct the jury in clear terms-that such remarks were not legitimate arguments, and that they should not consider them in their deliberations,, it was held that a new trial must be granted. Woolfe v. Minnis, 74 Ala. 386. It is likewise held in a late civil case in Wisconsin, that the wrong done to the opposite-party by such a course in argument, is not cured by counsel saying, when objection is made, that he will take it back. Baker v. Madison, 62 Wis. 137, 148.
In a late case in Indiana a citizen ot Marshall county was engaged to teach a school in Fulton county. She-subsequently brought an action to recover compensation for her services, and, on her own application, the venue was changed from Fulton county to Marshall county.. Upon the trial in Marshall county her counsel, in his-. argument to the jury, said to them, “Stand by your own-citizen,” and, also, against the objection of the defendant’s counsel and the admonition of the court, told them that “ the school trustees, people, and citizens of Fulton county, are trying to disgrace and oppress a citizen of Marshall county.” It was held that this misconduct required the granting of a new trial and that the court did not cure the prejudice by attempting to instruct the jury, so as to remove the impressions thereby created from their minds. School Town of Rochester v. Shaw, 100 Ind. 268.
In another late case in Indiana, also a civil case, counsel for the successful party appealed to the religious prejudices of the jury, intimating that witnesses of the opposite party had been instructed by a Catholic priest, of whose church they were members. ' Notwithstanding the fact that the court stopped counsel and rebuked this *71line of argument, it was held that the mischief was not cured and that a new trial must be granted. Rudolph v. Landwerlen, 92 Ind. 34, 39.
In a civil case in Nebraska, in which the plaintiff was a corporation, counsel for the defendant endeavored to get in evidence tending to show that the secretary of the. corporation had embezzled its funds, which was ruled out as irrelevant. Nevertheless, counsel persisted in stating the substance of it on argument to the jury. It was held that a new trial must be granted. Cleveland Paper Co. v. Banks, 15 Neb. 22.
In Illinois it has been held that the reading of a newspaper to the jury, containing matters either evidentiary in their nature or having a tendency to excite prejudice against the unsuccessful party, requires the granting of a new trial. Railroad v. Bragonier, 13 Bradw. 467.
1'n a civil case in Iowa, where the defendant’s counsel, in his concluding argument, referred to prejudicial matters not in evidence, and charged that the plaintiff “was only a catspaw to lend the cloak of respectability to the case,” it was held that a new trial ought to be granted, although the opposing counsel made no objection at the time, the judge being absent from the court room. Hall v. Woolf, 61 Iowa, 559, 561.
Many other civil cases might be cited where appellate courts have taken the same view of their duty to grant a new trial, which we have taken in this case. Rolfe v. Rumford, 66 Me. 564; Scripp v. Riely, 35 Mich. 371; Hennies v. Vogel, 87 Ill. 242; Union Central Life Ins. Co. v. Cheever, 36 Ohio St. 201, 208; s. c., 38 Am. Rep. 573; Rickalens v. Got, 51 Mich. 227; Martin v. Orndorff, 22 Iowa, 404. Not only in some of the cases above cited, but in others which might be cited, appellate courts have gone further than we have gone in holding that the mischief of such misconduct is not cured by directing the jury to disregard the matters thus brought to their attention. Scripp v. Riely, supra.
*72Many cases, aside from those decided in this state, lay stress upon the duty of the trial judge to interpose in such cases, whether requested to do so or not. Forsythe v. Cothran, 61 Ga. 278; Bulloch v. Smith, 15 Ga. 395; Doster v. Brown, 25 Ga. 24; Bankard v. Railroad, 34 Md. 197; Saunders v. Baxter, 6 Heisk. 369; Bell v. The People, 14 Ill. 432; Jenkyns v. North Carolina Ore Dressing Co., 65 N. C. 563; Devries v. Haywood, 63 N. C. 53. Our supreme court has taken the same view of the matter, holding that where improper and prejudicial matters are alluded to in argument, the failure of the trial judge to rebuke the counsel must produce the impression on the jury that the sanction of the court is given to the statements objected to. Ritter v. First National Bank, 87 Mo. 574; The State v. Rothschild, 68 Mo. 52; The State v. Lee, 66 Mo. 165; The State v. Barham, 82 Mo. 67.
An examination of the books discloses the fact that courts have been the more inclined to make such misconduct the ground for granting new trials, where it has been committed by counsel of ability and standing, proceeding upon the obvious ground that the jury would be more likely to be influenced by evidential or prejudicial matters thus improperly stated by counsel of high standing and reputation, than by counsel of indifferent standing and reputation. In this case the counsel who, either through zeal or inadvertence, overstepped what we conceive to be the plain limits allowed to counsel in arguing the case to the jury, was a member of the bar of high standing, both as a lawyer and a citizen, and long a resident in the community. It must be presumed that the jury were acquainted with his standing and character, and that they would give greater weight to the language objected to for that reason. But when, after objection, the court declined to check counsel or to admonish the jury not to regard such considerations, the effect was produced of the court putting its seal of approbation upon the language used. Counsel, of course, may be *73pardoned for errors of this kind, where not deliberately-planned and persisted in after objection or after admonition from the bench ; but after the attention of the court is called to a prejudicial expression of this nature used by counsel, the duty of the court is plain to rebuke the expression and admonish the jury to disregard it, and a refusal to perform this duty is ground of exception and error.
Entertaining these views, believing that they are well supported by authority both in and out of this state and founded upon the highest considerations of public policy, that of preserving in its integrity the system of jury trial, already the subject of much public dissatisfaction, we must adhere to our former ruling in the case, that the judgment be reversed and the cause remanded for a new trial.
All the judges concur.